Citation Nr: 1524202	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-39 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for arthritis of the hands.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to service connection for a bladder disability. 

6.  Entitlement to service connection for a skin disability affecting the face and back of the head.   

7.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The application to reopen is decided herein; the remaining issues are addressed in the REMAND that follows the decision below.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The issues of entitlement to service connection for hypertension and whether there was clear and unmistakable error (CUE) in a May 2003 decision that denied service connection for a psychiatric disorder was raised in an April 2015 appellate brief but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 



FINDINGS OF FACT

1.  A rating decision issued in September 2006 denied service connection for sleep apnea; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for sleep apnea has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to service connection for sleep apnea was denied in a September 2006 rating decision in part because the evidence did not suggest a link between the diagnosed sleep apnea and service or a service-connected disability.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

Evidence added to the record after the expiration of the appeal period includes medical articles suggesting a possible link between diabetes and sleep apnea.  The Veteran's service-connected disabilities include diabetes.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Thus, reopening of the claim is in order.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for sleep apnea is granted.


REMAND

The record indicates that there are outstanding VA treatment records, notably those dated between May 4, 2005, and February 4, 2008.  These must be obtained.  

Furthermore, based on the medical articles submitted in April 2015, opinions should be obtained to determine whether the GERD or sleep apnea is secondary to the service-connected diabetes mellitus.  

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding and relevant records, including any outstanding VA treatment records dated between May 4, 2005, and February 4, 2008.

2.  Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine whether the Veteran's sleep apnea is related to his active service or secondary to the service-connected psychiatric disability or diabetes.  

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether there is a 50 percent or better probability that the sleep apnea originated during the Veteran's active service, is otherwise etiologically related to the Veteran's active service, was caused by a service-connected disability, or was aggravated by a service-connected disability.  

The rationale for the opinion(s) must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  All pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine whether the Veteran's GERD is related to his active service or secondary to the service-connected psychiatric disability or diabetes.  

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether there is a 50 percent or better probability that the sleep apnea originated during the Veteran's active service, is otherwise etiologically related to the Veteran's active service, was caused by a service-connected disability, or was aggravated by a service-connected disability.  

The rationale for the opinion(s) must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  Afford the Veteran a VA examination to determine the current nature and severity of the service-connected psychiatric disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Ensure that the examiner provides all information required for rating purposes.  

5.  Undertake any other indicated development.

6.  Then, adjudicate the reopened claim for service connection for sleep apnea on a de novo basis and readjudicate the other issues on appeal, with consideration of the evidence associated with the record after the July 2012 supplemental statement of the case (SSOC), including VA treatment records dated from February 2012.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with an SSOC and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


